DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation Clarified
Intended Use Clarified
In the office action dated 7/13/21, the examiner interpreted part of the claim 8 language to be “intended use”.   The applicant has amended the claims to change the intended use interpretations by positively stating the claim elements.
Optional Language Clarified
The examiner also interpreted part of the claims 1 and 13-14 language to be “optional language limitations”.    In response, the applicant explained that the language is not optional but rather a necessary step (of detecting the wallet) that is “in addition to” the determination that the payment has been authorized.



Claim Rejections - 35 USC §112(b) Withdrawn
In the office action dated 7/13/21, the examiner rejected claim 9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.  In response, the applicants amended the claim to render the rejection moot by limiting the access to “write access” rather than general access.  The rejection is withdrawn.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-14 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method for complying with a request for adding a new account to a device after authenticating the request, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of Claims 13 and 14 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “non-transitory computer-readable storage medium”, “processors of an electronic device”, “display”, “a user interface”, and “a secured area of the device”, used for displaying a financial application, receiving a request to add an account, authenticating the request, adding/storing the account, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Dependent claim 8 introduces the additional element of “to a payment terminal”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 14 introduces the additional element of “memory”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Claims 2-7 and 9-13 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1-14 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections - 35 USC § 102(a)(2) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ortiz (20140108263).
Regarding claim 1, Ortiz teaches 
a non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of an electronic device with display, the one or more programs including instructions for: 
([0016]).

displaying a user interface for a financial application that is one of a plurality of applications on the electronic device, wherein
([0157]).

the financial application is a third-party application that is associated with a financial institution; and 
([0174]).

the financial application is restricted from accessing a secured area of the device that is accessible by a first-party electronic wallet application; 
([0018], [0025], [0020], and [0175]).

while displaying the user interface for the financial application, detecting activation of an affordance associated with a request to add a payment account associated with the financial institution to the electronic wallet; and 
([0013], [0024], and [0211]).  

in response to detecting activation of the affordance associated with the request to add the payment account associated with the financial institution to the electronic wallet and in accordance with a determination that addition of the payment account to the electronic wallet has been authorized, storing information associated with the payment account that is provided by the third-party application to the secured area of the device that is accessible by the first-party electronic wallet application
([0197]-[0205], [0012], and [0024]).

Regarding claim 2, Ortiz discloses  
the authorization is received from a user via a user input at the electronic device


Regarding claim 3, Ortiz discloses  
the authorization is received from the financial institution
([0197]-[0205]).

Regarding claim 4, Ortiz discloses  
instructions for: prior to storing information associated with the payment account that is provided by the third-party application to the secured area of the device, receiving user input including user login information for the financial application
([0019]).

Regarding claim 5, Ortiz discloses  
the user interface for the financial application includes displayed details about the payment account associated with the financial institution
([0020] and [0157]).

Regarding claim 6, Ortiz discloses  
instructions for: displaying a user interface for the first-party electronic wallet application, the displayed user interface for the first-party electronic wallet application including the details about the payment account associated with the financial institution  
([0020] and [0157]).

Regarding claim 7, Ortiz discloses  
instructions for: accessing the stored information associated with the payment account from the secured area of the device; and providing the accessed information associated with the payment account to a purchasing application that is restricted from accessing the secured area of the device.  
([0030]).

Regarding claim 8, Ortiz discloses  
the electronic device includes one or more wireless communication elements, and further comprising instructions for:
accessing the stored information associated with the payment account from the secured area of the device; transmitting, using the one or more wireless communication elements, the information associated with the payment account to a payment terminal that is proximate to the electronic device; and enabling the payment terminal to engage in a payment transaction using the information associated with the payment account
([0030]).

Regarding claim 9, Ortiz discloses  
comprising instructions for: providing the financial application write access to a portion of the secured area of the device  
([0024] and [0174]).

Regarding claim 10, Ortiz discloses  
instructions for: writing the information associated with the payment account into the secured area of the device  
([0018] and [0025]).

Regarding claim 11, Ortiz discloses  
instructions for: in response to writing the information associated with the payment account into the secured area of the device, providing an indication that the payment account has been linked to the device


Regarding claim 12, Ortiz discloses  
the electronic wallet of the electronic device includes one or more different payment accounts associated with a user of the electronic device  
([0020] and [0175]).

Claim 13 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 8/30/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 101… the pending claims are not directed to Certain Methods of Organizing Human Activity for the following reasons. As stated in 
the examiner respectfully disagrees.   First, the examiner would like to remind the applicant that reliance on the specification language as evidence of inventive concept is often misplaced because of the well-established principle that claimed inventive concept must be evident in the claims. Claims must provide sufficient specificity to constitute an improvement to computer functionality itself.  Universal Secure Registry v. Apple and Visa.”  Second, the cited language only states the cognitive advantage of having linked payment account to a device.  This is not a technological innovation.  Having the information readily available to facilitate comprehension is an abstract idea.   There is not technical improvement here.  Also, the examiner is not sure how the linkage increases the energy efficiency of the device (the second claimed advantage).  It seems that, if the account is not linked/imported/uploaded into the device, it simply cannot be used.

In response to applicant's argument that: 
“35 U.S.C. § 102(a)(2)… Newly amended claim I recites… The addition of an affordance associated with a request to add the payment account to the 
the examiner respectfully disagrees.   This may be related to the argument advanced by the applicant in the examiner interview dated 8/30/21, that the user may input into the third party application (e.g. touching a GUI button) to add/link the payment account to the device.   However, the examiner does not feel that the language, as amended, is sufficiently narrow to evidence such assertion.  Specifically, the detection of the “activation of the affordance associated with a request to add a payment account” can be interpreted broadly as the device detecting a user’s input (user touching the touchscreen).  Note, paragraph 183 of the specification states that “the term "affordance" refers to a user-interactive graphical user interface object that may be displayed on the display screen of devices.  See 100, 300, and/or 500 (FIGS. 1, 3, and 5). For example, an image (e.g., icon), a button, and text (e.g., hyperlink) may each constitute an affordance.”   And the “linking affordance” can be a display (for touch activation) see 602, in Fig. 6d.  As such, "affordance" is very broad and could be anything that is displayed on the screen that can be touched to activate or do something.  Thus, the addition of -- detecting “activation of the affordance associated with a request to add a 
Secondly, the claim – as written – is not very clear in limiting such input only to the third party application.  The claim states 
“while displaying the user interface for the financial application, detecting activation of an affordance associated with a request to add a payment account associated with the financial institution to the electronic wallet”
In other words, it says, while the device is displaying a user interface for the third party application, the device detects a user input requesting to the addition of a payment account.  It does not say that the input has to be within the third party application.  If this is going to be the thrust of the applicant invention that distinguish it from the prior art, then that must be made clear.

In response to applicant's argument that: 
“Ortiz fails to teach or suggest a third-party application that is first restricted from accessing a secure area of the device, and then storing information associated with the payment account that is provided by the third-party application to the secured area of the device in response to 
the examiner respectfully disagrees.   First, Ortiz teaches the idea of having a secure area/memory – “([0018] identifiers and other data, as well as data representing executable instruction sets, to be stored in secure elements and/or other secure memory, on devices used to generate transaction and other data processing requests, and in adjudication servers and other components of networked data processing servers. Such secure memory may be provided, for example, on secure elements on subscriber identity module (SIM) cards, secure digital (SD), and/or other removable memory devices).”  Second, Ortiz also teaches controlling the access – “[0013] accessing an authorization data set and determining that the received identifier associated with an application data set is compatible with authorization of the data processing request.”  Finally, Ortiz teaches the use of “a mobile payment application” to facilitate the transaction which includes “secure means for creating ... payment accounts useful in processing payment transactions”. See [0175] ([0175]



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 
	
/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698